DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/8/19 has been  considered by the examiner.
Claim Objections
 	Claims 3-4 and 11 are objected to because of the following informalities:  “a first pressure level” recited in claim 3, line 3, has already been recited in claim 1 and should therefore be ‘the first pressure level’.  
 	Claim 11 is objected to because “the maximum deformation” on line 11, of claim 11, lacks antecedent basis and should be ‘a maximum deformation’. Furthermore, “the separation” on line 13 also lacks antecedent basis. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudenz (DE 102005018339) in view of Akermann (WO 2017/028992) and further in view of Bond (EP1873796).
With respect to claim 1, Gaudenz discloses a capacitor unit (Fig. 1 10) comprising: a housing (Fig. 1 20); a capacitor (Fig. 1 30) within the housing comprising a double layer capacitor; a pressure sensor (Fig. 1 90) configured to detect if pressure in the housing exceeds a first pressure level (Fig. 1 level triggering issuance of warning from 140); and a pressure relief valve (Fig. 1 100) configured to vent gas from the housing if the pressure in the housing exceeds a second pressure level [predetermined maximum power trigger]. Gaudenz discloses a double layer capacitor and does not disclose use of a capacitor with a plastic film dielectric material. 
Ackermann disclose the use of capacitors with a plastic film dielectric material are commonly used in power converters. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a capacitor with a plastic film dielectric material to provide the capacitance as taught by Ackermann for a power converter.
Gaudenz further disclose issuing a warning from component 140 during an error but does not require the second threshold to be higher than the first threshold.
Bond discloses generating an alert in a capacitor so the user can decide whether to continue operation [paragraph 21]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the first threshold below the second threshold (that is, below the maximum pressure) in order to generate a warning to alert the user so that the user may decide what action to take as taught by Bond.


With respect to claim 3, Gaudenz in view of Ackermann and Bond make obvious the capacitor unit in claim 1, comprising a capacitor unit controller (Fig. 1 60,140) configured to generate an alert (Fig. 1 ST5) if the pressure sensor (Fig. 1 90) detects that the pressure in the housing exceeds the first pressure level [in combination, the level triggering the alert].  	With respect to claim 4, Gaudenz in view of Ackermann and Bond make obvious the capacitor unit in claim 3, wherein the capacitor unit controller is also configured to monitor voltages (Fig. 1 Ua) at terminals (Fig. 1 +,-) of the capacitor unit and to generate an alert (Fig. 1 ST5) if a rate of change of voltage exceeds a threshold (Fig. 1 alert is generated if Ia exceeds a limit, therefore also generated if the rate of change of voltage dV/dt exceeds limit Ia divided by capacitance C, since Ia = C dV/dt). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the converter controller is configured to close the bypass switch in the event that the capacitor unit controller generates an alert that the rate of change of 
With respect to claim 9, Gaudenz in view of Ackermann and Bond make obvious the capacitor unit in claim 1 as set forth above where Ackermann discloses plastic film capacitors (see Description). Gaudenz remains silent as to whether the capacitors are formed with self-healing protection which was well known at the time of filing of the invention. Both Bond and Ackermann disclose implementing self-healing in the capacitors (see Description and Background of Invention) and Bond discloses wherein the capacitor is a wound metallized film (see Technical Field). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the capacitor comprises a winding of first and second metallized plastic films and wherein the winding comprises at least one of: self-healing protection where the metal layers are configured burn away faster than the plastic film; segmentation protection where the metal layers are segmented into distinct areas 
 	With respect to claim 10, Gaudenz in view of Ackermann and Bond make obvious the capacitor unit in claim 1, wherein the housing is deformable (Fig. 1 240,130 detect deformation in housing 240) in response to a pressure increase within the housing. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaudenz (DE 102005018339) in view of Akermann (WO 2017/028992) and further in view of Bond (EP1873796) and further in view of Unami (JP 2000195748). 	With respect to claim 11, Gaudenz in view of Akermann and Bond make obvious the apparatus as set forth above, see claims 1 and 10 for further details, wherein the first capacitor (Fig. 1 30) is to be located to be adjacent to a second capacitor (Fig. 1 30) and remain silent as to whether the separation between the first and second capacitor units is less than a maximum deformation. 
Unami discloses an apparatus with a partition plate (Fig. 2 5) between adjacent capacitors (Fig. 2 4a,4b,4c) which would limit the maximum deformation between the capacitors to a distance less than the separation between the capacitors. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the second pressure level is such that the maximum deformation of the first capacitor unit housing in a direction towards the second capacitor unit is less . 
 	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudenz (DE 102005018339) in view of Akermann (WO 2017/028992) and further in view of Bond (EP1873796) and further in view of Jing (CN 102801295).
With respect to claim 12, Gaudenz in view of Akermann and Bond make obvious the apparatus as set forth above (see claims 1 and 10), except for the use in a voltage source converter. The use of capacitor units in voltage source converters was well known at the time of filing of the invention. Jing discloses a voltage source converter (paragraph 2) using capacitor modules (Fig. 1 C). It would have been obvious to one of ordinary skill in the art to implement a module for a voltage source converter in order to perform the desired power conversion.

With respect to claim 13, Gaudenz in view of Akermann, Bond and Jing make obvious the module for a voltage source converter as claimed in claim 12, comprising a controller (Fig. 1 60) to issue an alert (Fig. 1 ST5) such as when the pressure exceeds the first threshold. Gaudenz further discloses a bypass switch (Fig. 1 150) and does not disclose details of the power converter, but Jing discloses a bypass switch (Fig.1 K) that is closed to protect the capacitor module with first and second terminals (Fig. 1 terminals of K); at least first and second switches (Fig. 1 T1,T2) for selectively connecting the capacitor unit (Fig. 1 C) between the first and second terminals or connecting the first and second terminals in a path that bypasses the capacitor unit; a a) where the current is equal the capacitance times the rate of change of the voltage. (Gaudenz Fig. 1 Ia exceeds limit, therefore dV/dt exceeds limit/C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the converter controller is configured to close the bypass switch in .
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hubert (DE3138271) discloses protection of a capacitor but does not disclose a plastic film capacitor.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HARRY R BEHM/Primary Examiner, Art Unit 2839